United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3843
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Tearon Jackson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                            Submitted: October 16, 2017
                             Filed: November 13, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Tearon Jackson pleaded guilty to possession of a firearm by an unlawful user
of controlled substances in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2), and to
possession of a stolen firearm in violation of 18 U.S.C. §§ 922(j) and 924(a)(2). The
district court1 sentenced Jackson to 30 months’ imprisonment and 3 years’ supervised
release. We affirm.

      Jackson challenges the application of the sentencing enhancement for using or
possessing a firearm in connection with another felony offense. See U.S. Sentencing
Guidelines Manual (U.S.S.G.) § 2K2.1(b)(6)(B). The district court determined that
Jackson committed the federal firearms offenses in connection with the Iowa offense
of carrying weapons in violation of Iowa Code § 724.4(1) and applied the
enhancement set forth in § 2K2.1(b)(6)(B).

       Jackson argues that application of the enhancement constitutes impermissible
double counting because the federal firearms offenses are inextricably entwined with
the state weapon offense. See U.S.S.G. § 2K2.1 cmt. n.14(C) (defining “another
felony offense” to mean an offense “other than the explosive or firearms possession
or trafficking offense”). Jackson’s argument is foreclosed by our decision in United
States v. Walker,771 F.3d 449, 452-53 (8th Cir. 2014), in which we explained that a
violation of Iowa Code § 724.4(1) supports the application of U.S.S.G.
§ 2K2.1(b)(6)(B) because a defendant does not “automatically commit the [Iowa]
felony when he violate[s] 18 U.S.C. § 922(g) by possessing a firearm as a [prohibited
person].” We reject Jackson’s argument that Walker is factually distinguishable and
thus does not apply here. Although Jackson maintains that Walker was wrongly
decided, it remains binding precedent in this circuit. See United States v. Thigpen,
848 F.3d 841, 846 (8th Cir. 2017).

       Jackson also challenges the special condition of supervised release that
prohibits him from using alcohol or from entering any establishment that holds itself
out to the public to be a bar or tavern. He contends that the special condition is not


      1
        The Honorable Linda R. Reade, then Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
reasonably related to the sentencing factors set forth under 18 U.S.C. § 3553(a),
particularly because the instant offenses were not related to alcohol use and his
criminal history is devoid of offenses related to alcohol use. We review the
imposition of a special condition of supervised release for abuse of discretion. United
States v. Godfrey, 863 F.3d 1088, 1101 (8th Cir. 2017). Because there is no evidence
to suggest that Jackson’s firearms offenses were related to alcohol use, the question
“is whether [Jackson’s] history justified prohibiting him from both using alcohol and
entering bars and taverns.” Id. (quoting United States v. Forde, 664 F.3d 1219, 1223
(8th Cir. 2012)).

       Jackson compares his history to that of the defendant’s in United States v.
Bass, 121 F.3d 1218 (8th Cir. 1997). In Bass, we vacated a condition of release that
prohibited alcohol use “for a defendant convicted of drug trafficking, even though the
defendant smoked marijuana twice per week, because there was no evidence that he
was ‘drug dependent,’ and the district court had ‘simply assume[d] that [the
defendant] would as a matter of course replace alcohol for marijuana.’” United States
v. Mosley, 672 F.3d 586, 590 (8th Cir. 2012) (quoting Bass, 121 F.3d at 1224). We
have said that “[t]he precedential force of Bass . . . is limited,” id., noting that Bass
“predates the Supreme Court’s series of sentencing cases emphasizing a sentencing
court’s broad discretion in crafting an individualized sentence,” id. at 590-91 (quoting
Forde, 664 F.3d at 1223). Although the court in Bass “purported to apply abuse-of-
discretion review,” its rejection of the district court’s conclusions that the defendant
was drug dependent and might substitute alcohol for marijuana “functioned more like
de novo review.” Id. at 591 (citing Gall v. United States, 552 U.S. 38, 56 (2007)).

      Applying the appropriate deferential standard, we conclude that the special
condition was justified. The presentence report (PSR) stated that Jackson began
drinking alcohol when he was twenty-one. He consumed up to a pint of vodka eight
times per year until he was incarcerated at age thirty-nine. Jackson’s firearms
possession offense was related to his marijuana use, and the PSR indicated that

                                          -3-
Jackson smoked marijuana every two days from age eighteen until he was
incarcerated. Moreover, according to medical records, Jackson had a history of
depression and had attempted suicide. The records further indicated that Jackson had
received a diagnostic impression for depression in August 2012. The PSR
recommended the special condition on the basis of Jackson’s regular use of marijuana
for more than twenty years, and it identified the threat of cross-addiction as a reason
to prohibit Jackson from using alcohol or from entering bars or taverns. In imposing
the special condition, the district court relied upon the PSR’s reasoning, adding, “We
know that alcohol is a depressant, and for someone who has a diagnosis of depression
and suicide ideation, it makes sense and really is in the best interest of Mr. Jackson
that he not use alcohol.” In light of this record, we cannot say that the district court
abused its discretion in imposing the special condition. See United States v. Roberts,
687 F.3d 1096, 1101 (8th Cir. 2012) (upholding the ban on alcohol use and rejecting
defendant’s argument “that marijuana use alone cannot support alcohol-related bans
when the crime was unrelated to alcohol”).

      The sentence is affirmed.
                      ______________________________




                                          -4-